Citation Nr: 1508197	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for residuals of prostate cancer.

6.  Entitlement to service connection for urinary dribbling.  

7.  Entitlement to an effective date prior to August 2, 2010, for the award of service connection for tinnitus.

8.  Entitlement to an effective date prior to August 2, 2010, for the award of service connection for radiculopathy of the right sciatic nerve.

9.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

10.  Entitlement to a compensable disability rating for bilateral hearing loss.

11.  Entitlement to a disability rating in excess of 20 percent for a back disability.

12.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right sciatic nerve.

13.  Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

14.  Entitlement to a compensable disability rating for the residuals of an umbilical hernia repair.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985 and from July 1999 to March 2004, including service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the VA RO in St. Petersburg, Florida.  

In July 2010, VA received the following claims: 1) service connection for prostate cancer; 2) a petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, and; 3) increased ratings for all of his service-connected disabilities.  In August 2010, VA received the Veteran's claims of entitlement to service connection for right-sided sciatic radiculopathy, ED, tinnitus, and urinary dribbling.

A June 2011 decision of the VA RO reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and denied the Veteran's claim on the merits.  The decision denied service connection for prostate cancer, ED, and urinary dribbling.  The decision granted service connection for tinnitus and assigned a 10 percent evaluation effective August 2, 2010, and it granted service connection for right sciatic nerve radiculopathy and assigned a 10 percent evaluation effective August 2, 2010.  The decision continued the 30 percent evaluation of the Veteran's GERD, continued the 20 percent evaluation of the Veteran's lumbar spine disability, continued the noncompensable evaluation of the Veteran's hearing loss, and continued the noncompensable evaluation of the Veteran's residuals of an umbilical hernia repair.

In August 2011, the Veteran timely disagreed with the June 2011 decision, including, with respect to the grants of service connection for tinnitus and right sciatic nerve radiculopathy, disagreement with both the initial ratings and the effective dates of service connection.  In October 2012, the Veteran perfected the appeal of all of these issues to the Board.  A February 2014 rating decision denied service connection for sleep apnea, and the Veteran timely disagreed with this decision in December 2014.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The issues of entitlement to service connection for ED and sleep apnea, and the issue of entitlement to a compensable disability rating for the residuals of an umbilical hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2006 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability; the Veteran neither appealed the denial nor submitted new and material evidence within a year of notice of that decision.

2.  The evidence received since the February 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

3.  The weight of the evidence of record is at least in equipoise as to whether the Veteran has an acquired psychiatric disability as a result of active military service or other service-connected disabilities.

4.  The Veteran's conditions of prostate cancer and urinary dribbling are known clinical diagnoses and are not attributable to undiagnosed illness or an unexplained chronic multi-symptom illness, nor are these conditions otherwise related to the Veteran's active duty service.

5.  On August 2, 2010, the Veteran filed a claim for service connection for tinnitus.

6.  A June 2011 rating decision granted service connection for tinnitus with an effective date of August 2, 2010, which is the date of receipt of the Veteran's claim for service connection for that disability.

7.  The record contains no evidence before August 2, 2010 that may be reasonably construed as a pending claim for service connection for tinnitus.

8.  On July 14, 2010, the RO received the Veteran's claim for an increased rating for radiculopathy of the right sciatic nerve.

9.  It is not factually ascertainable that an increase in the symptomatology associated with the Veteran's radiculopathy of the right sciatic nerve occurred any earlier than July 14, 2010.

10.  The Veteran's tinnitus is evaluated as 10 percent disabling, which is the maximum authorized rating under Diagnostic Code 6260.

11.  The Veteran's bilateral hearing loss is manifested by no worse than level I hearing acuity in both ears.

12.  The Veteran's back disability is manifested by limitation of motion, but not by forward flexion that is functionally limited by pain to 30 degrees or less; associated right-side neurological deficits are no more than mild in severity, and associated left-side neurological deficits are no more than slight in severity; and  incapacitating episodes of spine disease and ankylosis have not been shown.

13.  The Veteran's GERD is not manifested by material weight loss, anemia, or other symptoms productive of a severe impairment of health.




CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The Veteran does not have prostate cancer or urinary dribbling as the result of active military service, and these conditions may not be presumed to have been due to an undiagnosed illness or an unexplained chronic multi-symptom illness incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

5.  The criteria for an effective date earlier than August 2, 2010, for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

6.  The criteria for an effective date of July 14, 2010, but no earlier, for the award of a separate 10 percent rating for radiculopathy of the right sciatic nerve have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

7.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014).

8.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

9.  The criteria for a rating in excess of 20 percent for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5003 (2014).

10.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2014).

11.  The criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case, the Board has reopened and granted that Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Any notice errors relating to this claim are accordingly moot.  Additionally, with respect to the Veteran's claims for greater initial disability ratings and earlier effective dates for the awards of service connection for tinnitus and radiculopathy of the right sciatic nerve, the Veteran has appealed the downstream issue of the ratings and effective dates that have been assigned.  Under these circumstances, because the original claims were granted, there are no further notice requirements under the aforementioned laws.

With respect to the Veteran's other claims, the Veteran otherwise received all required notification in July 2010 and September 2010.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, and post-service medical treatment records, including VA and private treatment records, have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has not been afforded a VA examination addressing his prostate cancer.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in greater detail below, while the evidence shows that the Veteran currently has prostate cancer, the evidence does not indicate that the Veteran suffered an in-service injury, event, or disease that might have resulted in the development of such a disability.  The Veteran has only broadly contended that his prostate cancer is related to service without specifically identifying the event or injury that he believes gave rise to his prostate cancer.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, or that his prostate cancer was otherwise the result of his military service, a VA examination addressing the Veteran's claimed prostate cancer, which began years after separation from service, is unwarranted.

The Veteran was provided with examinations addressing his urinary dribbling, hearing loss, back disability and associated neurological symptoms, and GERD in April 2011.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  With regard to the Veteran's audiological examination, the Board finds that the examiner also considered and addressed the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran has not requested a hearing before a member of the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability was last finally denied in a February 2006 rating decision.  The February 2006 rating decision found that the Veteran did not have an acquired psychiatric disability (posttraumatic stress syndrome, specifically), nor had he demonstrated an in-service event that led to his acquired psychiatric disability.  The Veteran did not appeal, no evidence was received within one year of the February 2006 rating decision, and no new service records have been submitted.  Therefore, the February 2006 rating decision is final.  

The Veteran has since submitted medical evidence addressing both a currently diagnosed acquired psychiatric disability and a relationship between this disability and his other service-connected disabilities.  For example, in April 2014, a private psychologist opined that the Veteran's suffered from anxiety disorder as a result of his service-connected impairments and his active duty service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate the presence of a current disability or an in-service event that led to his acquired psychiatric disability.  The newly-submitted evidence relates to these factors, and it thus relates to unestablished facts necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection for an Acquired Psychiatric Disability

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Veteran has been diagnosed with a variety of psychiatric diagnoses, including anxiety disorder, major depression, and posttraumatic stress syndrome.  Additionally, the Veteran is service connected for a back disability, a hearing loss disability, and tinnitus, among other conditions.  Thus, a current disability and a service-connected disability are both shown.  

With regard to medical evidence of nexus between the Veteran's acquired psychiatric disability and his service-connected disabilities, in April 2014, a private psychologist opined that the Veteran's acquired psychiatric disorder, which the psychologist characterized as anxiety disorder, was more likely than not related to the Veteran's service-connected medical impairments and his overseas military experiences.  As a rationale for this opinion, the psychologist referenced medical literature that found a significant comorbidity of pain and depression.  Furthermore, the psychologist cited medical literature discussing, among other things, the comorbidity of tinnitus, hearing loss, and mental health.  The Board finds that this opinion is supported by a well-reasoned rationale and has been offered by a clinician competent to make such observations.  Moreover, for the purpose of reopening the Veteran's claim, it is presumed to be credible.  Accordingly, the Board affords it with great probative weight, and it finds that this opinion supplies a nexus between the Veteran's acquired psychiatric disability and his service-connected disabilities.

Service connection for an acquired psychiatric disability is warranted, and the Veteran's claim for service connection is granted.

Presumptive Service Connection, Qualifying Chronic Disability

With regard to the Veteran's claims of entitlement to service connection for prostate cancer and urinary dribbling, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2014); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  While the Board acknowledges that neither the Veteran nor his representative has raised a claim of entitlement to service connection under the theory of undiagnosed illness, the Board will analyze this theory an effort to explore all possible theories of entitlement to service connection.

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2014).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2014).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2014).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2014).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2014).  

The Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317.  

As will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with the known diagnoses of prostate cancer and urinary dribbling.  As such, the Veteran's claimed disabilities are not undiagnosed illnesses or indicators of an unexplained multi-symptom illness, and these disabilities may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2014).

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  For all the foregoing reasons, the Board finds that, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.  

Service Connection for Prostate Cancer

The finding above does not end the Board's review of this issue.  In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to medical evidence of a current disability, the Veteran has been diagnosed with prostate cancer.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, the Board has reviewed the Veteran's service treatment records, but has found no evidence of complaint of or treatment for prostate cancer in service.  In a November 1984 consultation with the urology clinic performed in association with the Veteran's below-discussed testicular torsion, it was noted that the Veteran had a 20gm prostate that was benign.  The Veteran's genitourinary system was specifically and repeatedly found to be normal in October 1981, May 1997, February 2002, and November 2003 Reports of Medical Examination.  

While the Veteran complained of passing blood in his urine in August 1999, this symptom was attributed to a urinary tract infection (and not to suspected prostate cancer), was treated with antibiotics, and the Veteran failed to attend a follow-up examination that was recommended if he was experiencing continued symptoms.  The Veteran has not otherwise advanced an argument regarding an in-service event or incident that he believes gave rise to his prostate cancer.  

Moreover, the evidence does not show the onset of prostate cancer for approximately six years after the Veteran's separation from service.  The Veteran's claims file is devoid of any record in which a medical professional suggests that the Veteran's prostate cancer may have either begun during or been otherwise caused by his military service, and the Veteran has not reported being told that his prostate cancer was the result of his military service.  

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with prostate cancer in-service, experienced symptoms of prostate cancer in-service, or otherwise experienced an event in-service that led to the later development of prostate cancer.  The Veteran's service treatment records are devoid of any complaints of or treatment for prostate cancer, or symptoms associated with this condition.  

While the Veteran now asserts that his prostate cancer is the result of his military service; as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as prostate cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his prostate cancer neither began during nor was otherwise caused by his military service, he is not considered competent (meaning medical qualified) to address the etiology of this disease.  

Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.

As discussed, the evidence establishes that the Veteran's prostate cancer began years after his military service, and no competent evidence has been advanced to even suggest that the disease either began during or was otherwise caused by his military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Urinary Dribbling

The Veteran argues that he has urinary dribbling as a result of his in-service experiences.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, for certain chronic diseases set forth in 38 C.F.R. § 3.309, a "continuity of symptomatology" affords an alternative route to service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Urinary dribbling is not, however, among the chronic diseases set forth in 38 C.F.R. § 3.309, and service connection cannot be established based solely on a continuity of symptomatology.  

With regard to the presence of a current disability, the Veteran has complained to clinicians that he experiences urinary dribbling.  Thus, affording the Veteran with the benefit of the doubt, a current disability is shown.

With regard to an in-service event or injury, the Veteran has alleged that he experiences urinary dribbling as the result of a testicular condition that he experienced in service.  In February 1983, the Veteran complained of sharp pain in his groin that had been occurring for the past six months.  In October 1984, the Veteran was treated for recurrent right-sided testicular pain.  The Veteran underwent a surgery to correct a testicular torsion in December 1984.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current urinary dribbling.  

Turning to a review of the evidence of record, in February 1985, May 1997, and February 2002 Reports of Medical History, the Veteran denied experiencing symptoms such as frequent or painful urination.  A June 2003 record found that the Veteran's voiding pattern was spontaneous, without difficulty, and the Veteran was continent.  In a November 2003 Report of Medical History, the Veteran again denied experiencing symptoms such as frequent or painful urination.  

In July 2010, Dr. P.Y., a diagnostic consultant, stated that the Veteran was diagnosed with testicular torsion in 1984.  Dr. P.Y. noted that the Veteran underwent surgery for a scrotum reduction.  Dr. P.Y. stated that the Veteran's military records documented the Veteran's post-surgical difficulties with holding urine, and Dr. P.Y. asserted that this symptom had persisted to this day in the Veteran.  

In April 2011, the Veteran underwent a VA examination.  After examining the Veteran, the examiner opined that the Veteran's urinary dribbling was not caused by or the result of an in-service surgery on the Veteran's scrotum.  As a rationale for this opinion, the examiner noted that the scrotal surgery that was performed during service did not involve the portion of the urinary tract that controls urination.  The examiner noted that there was not an adequate physiological or anatomical explanation for how the Veteran's in-service scrotal procedure would cause him to have a loss of control of urination.  The examiner further noted that while the Veteran recalled experiencing urinary dribbling since his scrotal procedure in 1984, the medical records did not support the Veteran's recollection.  The examiner observed that the Veteran's claims filed contained numerous examinations over the years, none of which documented involuntary urination.  In fact, the examiner found, multiple medical examinations (for example, in February 2000, March 2000, January 2001, February 2001, September 2001, and March 2008) at which it was specifically documented that the Veteran had not experienced a loss of urinary control.  

Turning now to an assessment of this evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, the Board has received opinions from two medical professionals, including a private chiropractor and a VA medical examiner.  Upon review of the medical evidence of record, the Board places more probative weight on the April 2011 opinion of the VA examiner than on the July 2010 opinion of Dr. P.Y.

It is not clear that Dr. P.Y., as a chiropractor and self-styled "diagnostic consultant" is competent to offer an opinion regarding the etiology of the Veteran's urinary dribbling, which is a condition that is not obviously within the scope of expertise of a chiropractor.  In addition to concerns regarding the competence of Dr. P.Y. to offer an opinion on this issue, the Board places little probative weight on the opinion due to inadequacies with the opinion itself.  Dr. P.Y. relies exclusively on the Veteran's report of continuously experiencing the symptom of urinary dribbling since the time of his in-service surgery as a rationale for his conclusion.  However, Dr. P.Y. does not address, however, the significance of the many post-surgical records in which the Veteran either failed to mention the symptom of urinary dribbling or denied experiencing this symptom altogether.  As will be discussed below, the Veteran is simply not found to be credible in his reports of urinary incontinence since service, as the contemporaneous evidence contradicts his current statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, by relying on the Veteran's assertions, Dr. P.Y.'s opinion is based on an inaccurate factual premise and is not therefore considered to constitute probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The failure to address this contrary evidence of record robs the opinion of Dr. P.Y. of a great deal of probative weight, and the Board therefore places relatively little probative weight on the July 2010 opinion of Dr. P.Y.

Conversely, the opinion of the April 2011 examiner is supported by a rationale that thoroughly considers the medical evidence of record, including the Veteran's post-service treatment records.  The examiner's opinion is supported by the medical evidence of record that is contemporaneous with the Veteran's service and the years thereafter.  The Board accordingly affords greater probative weight to this opinion.  

To the extent that the Veteran believes that his urinary dribbling is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the Veteran is considered competent to describe urinary leakage.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006

As finder of fact, the Board must determine, both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence). 

In this case, the Veteran consistently denied urinary problems at clinical treatments, where he would be expected to be truthful.  His allegation that he has experienced urinary leakage since an in-service operation only arose decades later and in conjunction with a claim for benefits.  As such, the Veteran's assertion that he had continuous urinary problems since service is not found to constitute probative evidence.

Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, VA provided the Veteran with an examination based in part on his allegation of urinary problems. 

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a urinary dribbling disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's urinary dribbling is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's genitourinary system, something that was not readily perceivable by the use of a person's senses.  

The Board concludes that the weight of the evidence is against granting service connection for urinary dribbling.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Service Connection for Tinnitus

The Veteran contends that he is entitled to an effective date prior to August 2, 2010, for the grant of service connection for tinnitus.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

VA may not pay a benefit before a claim is made. 38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377 (1999); Brannon v. West, 12 Vet. App. 32 (1998).  More specifically, a medical examination report can only be considered an informal claim for an increase in disability benefits if service connection has already been established for that disability.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Medical records can serve as informal claim when the reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.157(b)(1) (2014).  The mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that disability.  Crawford v. Brown, 5 Vet. App. 33 (1995); KL v. Brown, 5 Vet. App. 205 (1993).  

Turning to the facts in this case, on July 14, 2010, VA received the Veteran's claim of entitlement to service connection for prostate cancer, his petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, and claims for increased ratings for all of his service-connected disabilities.  VA received the Veteran's claim of entitlement to service connection for tinnitus on August 2, 2010, at which time the Veteran stated that he wished to "amend" his prior claim.  In June 2011, the RO granted the Veteran's claim for service connection for tinnitus with an effective date of August 2, 2010, which is the date when VA received the Veteran's claim.  

The Board finds that there is no basis for assignment of an effective date service connection for tinnitus before August 2, 2010.  The record is completely negative for any communication or action before August 2, 2010, indicating an intent to make a claim for service connection for tinnitus or any other disability that could be interpreted as a claim for service connection for tinnitus.  Furthermore, with respect to the Veteran desiring to "amend" his July 2010 claim to add the additional claim of service connection to tinnitus, the Board observes that there is no reference whatsoever to tinnitus in the July 2010 claim.  Accordingly, the Board finds no basis in the record for a finding that the Veteran filed a formal or informal claim of entitlement to service connection for tinnitus at any time before August 2, 2010. 

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014).  Therefore, since the Veteran's claim for service connection for tinnitus was received more than one year after his separation from service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, because there is no evidence that shows a claim of entitlement to service connection for tinnitus prior to August 2, 2010, the claim for an effective date earlier than August 2, 2010 is denied.  The weight of the evidence is against the claim for an earlier effective date and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Service Connection for Radiculopathy of the Right Sciatic Nerve

The Veteran contends that he is entitled to an effective date prior to August 2, 2010, for the grant of service connection for radiculopathy of the right sciatic nerve.

A March 2004 rating decision granted service connection for the Veteran's back disability with a 20 percent rating, effective March 28, 2004.  In January 2008, the Veteran filed a claim for increase for his back disability, and a March 2008 rating decision continued the 20 percent evaluation.  The Veteran did not appeal these decisions, and they became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

No further correspondence or evidence was received from the Veteran until July 14, 2010, when the Veteran filed a formal claim for an increased rating for a back disability.  On August 2, 2010, the Veteran filed a claim of entitlement to service connection for right-sided sciatic radiculopathy.  In June 2011, the RO granted the Veteran's claim for service connection for right-sided sciatic radiculopathy with an effective date of August 2, 2010, which is the date when the Veteran filed his claim.  The Board notes, however, that a claim for increase for a back disability contemplates a claim for associated objective neurological abnormalities.  38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  Thus, the Veteran's July 14, 2010, claim for an increased rating for a back disability contemplated a claim for increase for associated radicular symptoms as well.

An award based on a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2014).  The effective date for an increased rating may be assigned on the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2014).

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Thus, three possible effective dates may be assigned depending on the facts of the case.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, or the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2014).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred and been factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2014).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was factually ascertainable.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014); Hazan v. Gober, 10 Vet. App. 511 (1992).

In this case, the Board has established that the Veteran filed the instant claim for an increased rating for a back disability on July 14, 2010.  The Veteran is entitled to an effective date earlier than July 14, 2010 for his radicular symptoms only if it is factually ascertainable that the Veteran's increase in his back, or more specifically, his related neurologic,  symptomatology preceded the date of claim by one year or less.  Upon review of the medical evidence of record, the Board finds that it was factually ascertainable that the Veteran's right-sided radicular symptoms had undergone an increase on July 14, 2010, when Dr. P.Y. stated that the Veteran's reflexes were "bilaterally sluggish."  The Board does not otherwise find that an increase was factually ascertainable before the Veteran's July 14, 2010 date of claim.  Accordingly, the Board finds that the proper effective date for the award of a separate evaluation for the Veteran's right radicular symptoms is July 14, 2010.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Increased Rating for Tinnitus

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  The Veteran is currently in receipt of the maximum 10 percent evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Increased Rating for Bilateral Hearing Loss

The Veteran is currently in receipt of a noncompensable disability rating under Diagnostic Code 6100.  The Veteran argues that he is entitled to a greater rating.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2014).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2014).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2014).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In July 2010, Dr. P.Y., a diagnostic consultant, indicated that he tested the Veteran's hearing under "normal day to day conditions."  After conducting a spoken and whispered word test at a distance of five feet, Dr. P.Y. found that the Veteran had a bilateral hearing loss of 40 percent in each ear.  Evaluations of hearing impairment must be conducted by a state-licensed audiologist, which Dr. P.Y. does not represent himself to be; instead, his credentials suggest that he is a "diagnostic consultant" and chiropractor.  See 38 C.F.R. § 4.85(a).  Additionally, hearing examinations must include a controlled speech discrimination test and a puretone audiometry test, neither one of which Dr. P.Y. administered to the Veteran; instead, Dr. P.Y. appears to have administered a whispered and spoken voice test to the Veteran, the results of which are highly qualitative and unscientific.  In sum, the Board places no probative weight on the findings of Dr. P.Y. and will not discuss them further.

The Veteran underwent a VA audiological examination in April 2011, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
25
15
50
40
RIGHT
25
20
40
40

Puretone threshold averages were 32.5 decibels for the left ear and 31.25 decibels for the right ear.  Speech discrimination scores were 96 percent in each ear.  That audiometric evaluation demonstrates that the Veteran had level I hearing in both ears (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2014).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment as the Veteran does not have a decibel loss of 55 at any level, nor was his puretone threshold at 2000 Hertz 70 decibels or greater.  

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concern that he has experienced difficulty hearing, and especially hearing over loud background noises.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The best evidence in this case, the examination cited above, provides highly probative evidence against the Veteran's claim that he meet the next higher level of disability (a medical determination more than a factual determination as the critical issue is not whether the Veteran has a hearing problem related to service [this is not in dispute] but if he has a hearing problem that warrants a compensable evaluation under the clear standards of VA, as cited above).

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Back Disability and Radiculopathy

The Veteran is currently in receipt of a 20 percent schedular disability rating for his back under Diagnostic Code 5243 and a 10 percent schedular disability rating for radiculopathy of the right sciatic nerve under Diagnostic Code 8520.  The Veteran argues that he is entitled to higher ratings.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes, in pertinent part:

20 percent: 	Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.
40 percent: 	Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
60 percent: 	Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a , Diagnostic Code 5243 (2014).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1 (2014). As will be noted in further detail below, though the Veteran is currently evaluated under this Diagnostic Code, higher ratings are not available to the Veteran under the criteria applicable to incapacitating episodes because no such episodes have ever been demonstrated.  While the Veteran has reported missing work on account of his back, the evidence does not show the prescription of bed rest.

As such, the Veteran's claim will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Board will first address the orthopedic manifestations of the Veteran's back disability.  In July 2010, Dr. P.Y., a private diagnostic consultant, found that the Veteran had flexion to 10 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral rotation to 15 degrees.  The straight leg test was positive at 30 degrees.  

The Veteran underwent a VA examination in April 2011.  The examiner noted that the veteran experienced severe flare-ups of symptoms twice a month.  Each of these flare-ups lasted three to four days, and the Veteran stated that he was 80 percent impaired during flare-ups.  The Veteran reported a history of decreased motion, stiffness, and spine pain, but he denied experiencing fatigue or weakness.  The Veteran described his pain as constant and radiating to the right leg.  There were no incapacitating episodes of spine disease.  The Veteran could walk up to three-quarters of a mile.  

Physical examination revealed that the Veteran's posture and head position were normal, and his spine was symmetrical in appearance.  The Veteran had no abnormal spinal curvatures, and ankylosis was not present.  The examiner observed no objective abnormalities of the thoracolumbar sacrospinalis, including spasm, atrophy, guarding, painful motion, tenderness, or weakness.  The Veteran's range of motion was as follows: 55 degrees of flexion without pain; 10 degrees of extension without pain; 20 degrees of bilateral lateral flexion without pain, and; 30 degrees of lateral rotation without pain.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after repetitive motion.

VA treatment records fail to show the results of additional range of motion testing.

Here, Dr. P.Y. suggested that the Veteran's "true" range of motion was flexion limited to 10 degrees.  To do this, he apparently immobilized the Veteran's hips.  However, VA regulations suggest that the use of a goniometer is indispensable and there is no indication that such was done by Dr. P.Y.  Additionally, there is no suggestion in the regulations that hips need to be immobilized.  Looking at the opinion itself, it is clear that Dr. P.Y. was going to provide an opinion that would support either an increased rating or a grant of service connection for every issue (since that is in fact what he did), regardless of his medical qualification.  While Dr. P.Y. as a chiropractor would likely be familiar with the back anatomy, the fact remains that he issued a number of opinions that clearly ignored the medical evidence of record in an effort to support the awarding of VA benefits to the Veteran.  For example, he ignored numerous treatment records in which the Veteran specifically denied any urinary problems.  This fact clearly undermines the probative value of his opinion, as the objectiveness of his perspective is questionable.  Were the results of his examination consistent with the evidence of record, the Board would not question their accuracy, but here, a VA examination showed significantly more range of motion in the Veteran's back as he demonstrated forward flexion to 55 degrees at his VA examination in 2011.

Given the diminished probative value of Dr. P.Y.'s opinion, the Board places greater weight on the results of the VA examination.  As such, the evidence does not support a finding that the Veteran's forward flexion in his back is limited to 30 degrees or less.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has complained of and flare-ups.  However, at the VA examination it was noted that the Veteran was not receiving any regular treatment for his back, he was not taking any medication, and he was not engaged in any physical therapy.  Moreover, on range of motion testing, the examiner found no objective evidence of pain.  Likewise there was no objective evidence of pain following repetitive motion and repetitive motion did not further decrease the Veteran's range of motion.  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant a rating in excess of 20 percent for the period on appeal as he demonstrated pain-free forward flexion to 55 degrees at his VA examination.

As noted, a higher rating may also be assigned for ankylosis.  However, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  The Veteran exhibited his most severe limitation of motion at the time of the private consultation with Dr. P.Y., and even at this time, the Veteran's back was not immobilized.  Similarly, even taking the Veteran's self-reported heightened symptoms during flare-ups into account, the Board does not observe symptoms resembling immobility of the back.  In April 2011, the Veteran self-reported that he experienced three- to four-day flare-ups of symptoms twice a month that limited his functional ability to 20 percent of his usual ability.  Even if the Board were to accept these self-reports of symptomatology during flare-ups as both accurate and representative of the Veteran's ordinary functional ability, such symptoms during flare-ups do not represent ankylosis.  Indeed, the Veteran himself has not alleged that he has experienced immobility at any time, whether during a flare-up or not.  Moreover, the examiner specifically found no ankylosis to be present.  Accordingly, a disability rating of 50 percent or higher is unwarranted at any time.

Turning to neurological manifestations of the Veteran's back disability, the Veteran is currently in receipt of a 10 percent disability evaluation under Diagnostic Code 8599-8520, which contemplates mild incomplete paralysis of the sciatic nerve.  In order to warrant a higher rating, the Veteran's symptoms must demonstrate moderate incomplete paralysis or worse.

Turning to the facts in this case, in July 2010, Dr. P.Y. found that the Veteran's deep tendon reflexes of the lower extremities were "bilaterally sluggish."  In April 2011, the Veteran complained of low back pain that radiated down his right leg, with numbness, paresthesias, and pain.  Yet, reflex, sensory, and motor examinations were all normal.  Moreover, the Veteran had normal muscle tone, and there was no muscle atrophy.  The examiner diagnosed the Veteran with sciatica of the right lower extremity that resulted in decreased mobility and pain.  Spine examination revealed no history of numbness, leg or foot weakness, falls, or unsteadiness.  

Upon review of this evidence, the Board finds that a disability rating in excess of 10 percent is unwarranted for the Veteran's right lower extremity, and a separate disability rating is unwarranted for the Veteran's left lower extremity.  In other words, with regard to the Veteran's right lower extremity, the Board finds that the Veteran's symptoms do not rise to the level of moderate incomplete paralysis or worse.  The Board further finds that the impairment in the Veteran's left lower extremity is no more than slight in degree and does not warrant a separate evaluation.  While the Veteran has voiced subjective complaints of pain, sensory, motor, and reflex examinations have all been consistently normal.  Furthermore, no clinician has characterized the Veteran's neurological symptoms as moderate in degree with respect to the right leg, or even as mild with respect to the left leg.  Instead, the Veteran's symptoms primarily involve sensory complaints such as experiencing pain and one report that the Veteran's deep tendon reflexes were "bilaterally sluggish".  The Board finds that such complaints are inconsistent with the award of a rating greater than the current 10 percent rating for the right leg, or the award of a separate disability evaluation for the left leg.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 40 percent rating, the neurological manifestations affecting the Veteran's right lower extremity warrant no more than a 10 percent rating, and the neurological manifestations affecting the Veteran's left lower extremity do not warrant a compensable rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for GERD

The Veteran is currently in receipt of a 30 percent disability rating for GERD under Diagnostic Code 7346, which is applicable to hiatal hernia.  The Veteran argues that he is entitled to a greater rating.  

Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113 (2014).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2014).

In this case, the Veteran's GERD has been awarded a 30 percent disability rating under Diagnostic Code 7346, which applies to hiatal hernia.  The Board finds that no other diagnostic code better contemplates the symptomatology associated with the Veteran's GERD than the diagnostic code that is currently applied.  The following ratings apply under this Diagnostic Code, in pertinent part: a 30 percent rating is assigned when symptoms of GERD include persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena (black, tarry stool) with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Turning to the facts in this case, in July 2010, Dr. P.Y., a private diagnostic consultant, stated that the Veteran had frequent pain, nausea, vomiting, and vomiting of blood.  Dr. P.Y. indicated that the Veteran's Protonix prescription provided minimal symptomatic control.  Dr. P.Y. stated that the Veteran had severe dietary limitations as a result of his ulcers.  

The Veteran underwent a VA examination in April 2011.  The Veteran reported that he had improvement during the daytime with medications, but when he brushed his teeth he experienced nausea.  The Veteran's symptoms were worsened by spicy foot, pizza, or eating at night.  The Veteran took Protonix in treatment of his condition.  The Veteran had no history of hospitalization or surgery relating to the esophagus, there was no history of trauma to the esophagus, and there was no history of esophageal neoplasm.  The Veteran experienced daily bouts of nausea that were precipitated by brushing his teeth, and he vomited daily as a result.  The Veteran denied experiencing dysphagia or esophageal distress.  The Veteran experienced heartburn daily, but he denied any history of regurgitation.  The Veteran indicated that he experienced mild hematemesis or melena once every two weeks.  The Veteran denied a history of esophageal dilation.  

Physical examination revealed that the Veteran's overall general health was good.  The Veteran had no signs of anemia.  The Veteran weighed 235 pounds, which was a gain from his baseline weight.  The Veteran showed no signs of significant weight loss or malnutrition.  

In a June 2011 primary care appointment, it was noted that the Veteran's symptoms had been stable.  The Veteran complained of pain, and he said that he experienced nausea when he brushed his teeth.  in December 2011, the Veteran denied experiencing unexplained weight loss or appetite changes.  

Turning to an application of the law to the facts in this case, the Board finds that a rating in excess of 30 percent for the Veteran's GERD is unwarranted at any time.  The Veteran has arguably shown some of the symptoms associated with a 60 percent rating, but the Veteran's overall symptom picture is not consistent with such a rating.  The Veteran has complained of pain.  The Veteran has additionally complained of vomiting to VA examiners and to Dr. P.Y.; the Board must note, however, that the Veteran has not mentioned these symptoms to clinicians who actually treated his GERD.  The Veteran similarly complained of melena and hematemesis to Dr. P.Y. and the April 2011 examiner; though, the Board must again note that the Veteran has not mentioned these symptoms to clinicians who actually treated the Veteran's GERD.  The Veteran has also not been shown material weight loss; in fact, he demonstrated a weight gain between the time of a VA examination conducted in March 2008 and his April 2011 VA examination.  The Veteran has not been shown to have anemia during the course of his appeal, whether moderate in degree or otherwise.  Furthermore, no clinician has found that the Veteran's GERD results in symptoms that produce a "severe" impairment of the Veteran's health.  For example, the April 2011 VA examiner found that the Veteran's overall health was good.  Thus, while the record may show certain elements associated with a 60 percent evaluation of the Veteran's GERD, the Veteran has not shown all of these elements, and importantly, the symptoms that the Veteran has shown do not produce a severe impairment of his health.

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's GERD no more than the currently-assigned 30  percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's tinnitus, bilateral hearing loss, back disability, or GERD that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his tinnitus and bilateral hearing loss are ringing in the ears and difficulty hearing.  The Veteran's complaints regarding his back disability focus primarily on painful, limited motion with associated radicular symptoms.  The Veteran's complaints regarding his GERD focus primarily on symptoms such as nausea, vomiting, heartburn, and pain.  The Board finds that such manifestations are all fully contemplated by the rating schedule for these disabilities.  The Board finds that there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his tinnitus, bilateral hearing loss, back disability, or GERD.  In April 2011, the Veteran was employed as a supply technician; in April 2014, the Veteran worked for the federal government.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

The request to reopen the claim for service connection for an acquired psychiatric disability is granted.

Service connection for an acquired psychiatric disability is granted.

Service connection for residuals of prostate cancer is denied.

Service connection for urinary dribbling is denied

An effective date prior to August 2, 2010, for the award of service connection for tinnitus is denied.

An effective date of July 14, 2010, but no earlier, for the award of a separate 10 percent disability rating for radiculopathy of the right sciatic nerve is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for a bilateral hearing loss disability is denied.

A rating in excess of 20 percent for the Veteran's back disability, is denied. 

A rating in excess of 10 percent for radiculopathy of the right sciatic nerve is denied.

A rating in excess of 30 percent for GERD is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for ED, in July 2010, Dr. P.Y. found that the Veteran's ED was related to his service-connected back disability.  In an April 2011 examination, it was noted that the Veteran had ED, and the examiner simply stated that the most likely etiology of the Veteran's ED was an "other cause" that was "unknown."  The examiner did not explain why the Veteran's ED was unrelated to his service-connected lumbar spine disability or his service-connected radiculopathy.  The examiner also failed to address the significance, if any, of the Veteran's service treatment records, for example, in June 2003, that note a diagnosis of ED.  The Board notes that neither the July 2010 opinion of Dr. P.Y. nor the VA examiner's April 2011 opinion provided a sufficient rationale for the conclusions that were rendered.  As such, a remand for an additional medical opinion is warranted.

With regard to the Veteran's claim for a compensable evaluation for the residuals of an umbilical hernia repair, the Board notes that while a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the time of the Veteran's July 2010 claim for an increased rating, the Veteran has been afforded with an examination addressing the residual symptom of scarring.  The Veteran has not, however, been afforded with an examination addressing the Veteran's umbilical hernia itself.  This omission is relevant because the Veteran has claimed that he has experienced increased symptoms as a result of the umbilical hernia.  For example, in July 2010, Dr. P.Y. reported that the Veteran could not bend, twist, turn, or lift anything other than "the lightest of objects" without triggering symptoms from his umbilical hernia.  Accordingly, on remand, the Veteran should be provided with an examination addressing all manifestations of the Veteran's residuals of an umbilical hernia repair. 

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In December 2014, the Veteran timely disagreed with a February 2014 rating decision denying his claim of entitlement to service connection for sleep apnea.  A statement of the case has not been issued as to this claim.  Therefore, the Board must remand the claim so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his ED.  The examiner should:

a)  Describe the nature of the Veteran's ED.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's ED either began during or was otherwise caused by the Veteran's military service?  Please discuss the significance, if any, of records such as the June 2003 discharge record that diagnosed the Veteran with ED, and the fact that the Veteran has had non-service connected prostate cancer.

c)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's ED was caused by his service-connected lumbar spine disability or radiculopathy?

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's ED was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected lumbar spine disability or radiculopathy?  If aggravation is found, the extent thereof must be set forth.

The VA examiner should provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of all residuals of his umbilical hernia repair.  This examination should not be limited solely to the Veteran's scarring but should consider all residuals.  
3.  Issue a statement of the case on the issue of entitlement to service connection for sleep apnea.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

4.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


